Luke, J.
Evidence that the defendant and another negro, employees of the Atlantic Ice and Coal Corporation, were on their knees in the gear-room of that corporation, with a coat lying on the floor between them; that the defendant was shuffling cards; that when a policeman entered the room the other negro grabbed a number of pieces of silver money from the said coat, and that a third negro was standing with his hands on his knees apparently observing the proceedings, is sufficient to sustain the defendant’s conviction of gaming. Frost v. State, 120 Ga. 311 (47 *772S. E. 901); Welsh v. State, 6 Ga. App. 783 (65 S. E. 815); Simmons v. State, 17 Ga. App. 288 (86 S. E. 657); Griffin v. State, 2 Ga. App. 534 (58 S. E. 781); Washington v. State, 24 Ga. App. 65 (100 S. E. 31); Schley v. State, 25 Ga. App. 549 (103 S. E. 799); Roberts v. State, 26 Ga. App. 66 (105 S. E. 707); Griffin v. State, 5 Ga. App. 43 (62 S. E. 685).
Decided May 11, 1927.
Zach Childers, for plaintiff in error.
T. O. Marshall, solicitor, contra.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.